Exhibit SGLP and SemGroup, L.P. Reach Settlement Tulsa, Okla. – September 9, 2008 /BUSINESS WIRE/ – SemGroup Energy Partners, L.P. (NASDAQ: SGLP) announced today that the U.S. Bankruptcy Court in Delaware approved an order relating to certain matters between SGLP and SemGroup, L.P.(the Private Company).SGLP is not a party to the bankruptcy filings, but it is party to various agreements with the Private Company and its subsidiaries, including some that are debtors in the bankruptcy filings. The settlement stipulates that, among other items: · the Private Company will pay past and future utility costs attributable to the operations of the Private Company at certain shared facilities for which they would otherwise have a reimbursement obligation; · payments under the Asphalt Terminalling and Storage Agreement will be netted against related amounts due under the Amended Omnibus Agreement; · the Private Company will provide a $4.9 million letter of credit to secure future obligations under the Asphalt Terminalling and Storage Agreement; · the Private Company will make payments under the Crude Oil Throughput Agreement for the month of August based upon the monthly contract minimums in the Crude Oil Throughput Agreement, which payments will be netted against related amounts due under the Amended Omnibus Agreement; · the Private Company will make payments under the Crude Oil Throughput Agreement for the months of September and October based upon actual volumes and at a rate equal to the average rate charged by SGLP to third party shippers in the same geographical area, which payments will be netted against related amounts due under the Amended Omnibus Agreement; · the Private Company will continue to provide services in accordance with the Amended Omnibus Agreement through at least November 30, 2008; · SGLP and the Private Company resolved among themselves that SGLP is the proper party to receive payments under a third-party storage agreement; and · SGLP will enter into a specified lease with the Private Company to permit the Private Company to construct a pipeline. “We believe this is a reasonable settlement between the two parties,” stated Kevin Foxx, President and CEO of SGLP.“This decision provides SGLP with certain assurances that it will be paid for post-bankruptcy services provided to the Private Company.It also provides additional clarity around its relationship with the Private Company on a prospective basis and allows SGLP to focus on its own independent business plan.” About SGLP SGLP owns and operates a diversified portfolio of complementary midstream energy assets.
